DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 119, 121-129, 131-146 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Two independent claims are allowed (claims 119 and 145) that now recite the subject matter of previous claims 125 and 122, respectively.  
Claim 119 recites a step of applying a thermosetting resin to fibers of the layer of fibrous material not embedded in thermoplastic material to form a bond between the thermoplastic and thermosetting resin previously found in claim 125.  Goldsworthy (US 3,783,060) was previously cited as teaching this feature (12:5-16).  Upon reconsideration, it is noted that Goldsworthy describes thermoplastic resins (12:27) and thermosetting resins (12:29) as alternative matrix resins, and not in a consecutive process of applying a thermoplastic material and then applying a thermosetting resin to fibers not embedded in the thermoplastic material.  The Examiner also carefully considered JP 2006044262 cited on the EPO Official Communication (the EPO Official Communication was filed in this case with the June 14, 2019 IDS).  The product in JP 2006044262 (see Fig. 3) has an overall structural similarity to the product that would result from the instant process, namely that the component (11) has thermosetting resin (16) reinforced in continuous reinforced fiber group (14) as the main component and a thermoplastic-resin layer (13) that impregnates a portion of the reinforced fiber (15a, 15b).  However, this configuration is the result of integrating two members (see [0028] of the translation) in a way that the 
Claim 145 recites a primer previously found in claim 122.  Melcher (US 4,927,699) was previously applied in a rejection of claim 122, but it is noted that Melcher provides a continuous belt process, while the instant claim (steps c. and d.) recite a rotomolding process.  Upon reconsideration, the Examiner determined that this combination would not have been obvious over the applied prior art since one of ordinary skill in the art would not find a continuous belt process to be adaptable to, or combinable with, a rotomolding process.  No other references were located which disclosed the primer process followed by the rotomolding process recited by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742